Memorandum Per Curiam.
Respondent in signing the application as president of the corporation became personally liable. No fraud on the part of plaintiff was proven and it was respondent’s duty to read the clause. His failure to do so does not excuse him (Pimpinello v. Swift & Co., 253 N. Y. 159).
The judgment should be reversed, with $30 costs, judgment directed for plaintiff for $500, in addition to attorney’s fees, the amount of which is to be determined in the court below, with interest and costs.